RENDERED: AUGUST 13, 2021; 10:00 A.M.
                         TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2019-CA-1524-MR

ANGELA R. HUFF, INDIVIDUALLY;
AND AS EXECUTRIX OF THE
ESTATE OF DAVID W. HUFF                                           APPELLANTS


                 APPEAL FROM MERCER CIRCUIT COURT
v.              HONORABLE DARREN W. PECKLER, JUDGE
                        ACTION NO. 17-CI-00194


SOUTHERN STATES SOMERSET
COOPERATIVE, INCORPORATED                                            APPELLEE


                                 OPINION
                            AFFIRMING IN PART,
                            REVERSING IN PART,
                             AND REMANDING

                                 ** ** ** ** **

BEFORE: COMBS, KRAMER, AND L. THOMPSON, JUDGES.

COMBS, JUDGE: Appellant, Angela Huff, individually and as Executrix of the

Estate of David W. Huff, appeals from an order of the Mercer Circuit Court which

held that the Appellee, Southern States Somerset Cooperative, Incorporated, was

entitled to up-the-ladder immunity under the Kentucky Workers’ Compensation
Act, KRS1 Chapter 342. After our review, we affirm in part, reverse in part, and

remand.

                David W. Huff was employed by Southern States Cooperative, Inc.

On August 4, 2016, Mr. Huff was killed on his employer’s premises at its

Harrodsburg location while operating a Willmar Wrangler 4500 front-end loader

which overturned.2

                On August 2, 2017, Angela Huff, individually and as Executrix of the

Estate of David Huff (Huff), filed a complaint in Mercer Circuit Court asserting

claims of product liability, breach of warranty, failure to warn, and negligence

against the Defendants, AGCO Corporation and Cargill, Incorporated, which Huff

alleged had designed, marketed, manufactured, sold, and distributed the front-end

loader.

                On August 25, 2017, Defendants AGCO and Cargill filed a joint

notice removing the case to the United States District Court for the Eastern District

of Kentucky. On September 1, 2017, Defendant Cargill filed a motion to dismiss

for failure to state a claim. Cargill attached a report from the Kentucky Labor




1
    Kentucky Revised Statutes.
2
 Mr. Huff’s employer, Southern States Cooperative, Inc., is not a party to this case. The
Appellee, Southern States Somerset Cooperative, Incorporated, is a separate entity that was the
original purchaser of the subject front-end loader.

                                              -2-
Cabinet Occupational Safety and Health Program (Kentucky OSH),3 which had

conducted an inspection due to the fatality.

               The Kentucky OSH report reflects that the accident occurred on

August 4, 2016, at 1:00 p.m. Mr. Huff was operating a Willmar Wrangler 4500

articulated front-end loader and was filling an order of fertilizer at his employer’s

Harrodsburg store when the loader tipped over, pinning Mr. Huff underneath and

causing his death. According to the report, the Appellee, Southern States Somerset

Cooperative, Incorporated (Somerset), was the original purchaser of the front-end

loader and had sold it to Mr. Huff’s employer in 2002.4

               Huff then filed an amended complaint in federal District Court joining

Somerset as a defendant. Huff identified Somerset as a Virginia business entity

based upon a report from the Kentucky Secretary of State. Huff alleged that

Somerset was negligent in maintaining the Willmar Wrangler 4500 used by David

Huff. In its answer and Rule 7.1(a) corporate disclosure, Somerset stated that it is

incorporated in Virginia with its principal place of business in Somerset, Kentucky.




3
  A copy of the Kentucky OSH report is attached as Exhibit “C” to Defendant Cargill’s
memorandum in support of its May 21, 2018, motion to dismiss Plaintiff’s amended complaint
filed in Mercer Circuit Court (Record on Appeal (ROA) at 85).
4
  At page 2, footnote 1 of its Appellee’s Brief, Somerset clarifies that it purchased the loader as a
new piece of equipment in 2000 and that it owned it until 2007 – not 2002 as erroneously
reported.

                                                 -3-
             Somerset filed a motion to dismiss, arguing that the claims against it

are barred by the exclusive remedy provision of the Kentucky Workers’

Compensation Act. Huff filed a motion for remand based upon lack of subject

matter jurisdiction. By opinion and order dated May 8, 2018, the federal District

Court explained as follows:

                    Huff’s intent in filing the amended complaint was
             not to defeat diversity jurisdiction. . . . Huff did not seek
             remand until . . . Somerset filed its answer and corporate
             disclosure statement stating that its principal place of
             business was in Kentucky.

Huff v. AGCO Corp., No. 5:17-CV-354-KKC, 2018 WL 2113195, at *4 (E.D. Ky.

May 8, 2018) (ROA at 239-40).

             The District Court concluded that joinder was appropriate and granted

Huff’s motion to remand based on newly discovered lack of diversity. It also

denied all remaining motions as moot and remanded the case to the Mercer Circuit

Court.

             On May 29, 2018, Defendant Somerset filed a motion to dismiss or, in

the alternative, for summary judgment in the Mercer Circuit Court on the ground

that the claims that Huff asserted against it are barred by the exclusive remedy

provisions of the Kentucky Workers’ Compensation Act (KWCA), KRS Chapter

342. In its supporting memorandum, Somerset explained that it is a member-

owned local cooperative. Somerset argued that it “is a ‘contractor,’ who


                                          -4-
contracted with Southern States Cooperative (a ‘subcontractor’) for the provision

of management and accounting services; accordingly, it is entitled to up the ladder

immunity” under KRS 342.690. Somerset submitted the affidavit of Anne

Clingenpeel, Vice President of Retail Operations of Mr. Huff’s employer, Southern

States Cooperative, Inc., which provides in relevant part:

             3. Southern States Cooperative, Inc. owns and operates
             the Southern States retail store and land located in
             Harrodsburg, Kentucky, including the premises on which
             the August 4, 2016 incident occurred. . . . Harrodsburg is
             not a separate legal entity; it is one of the 13 locations
             Southern States Cooperative operates in the state of
             Kentucky. Southern States Cooperative, Inc. secured
             workers’ compensation coverage for its own employees,
             and a true and accurate copy of the declarations pages
             reflecting said coverage is attached as Exhibit A.

             4. At the time of the subject incident, August 4, 2016,
             David Huff was employed by Southern States
             Cooperative, Incorporated. . . . At the time of the
             accident, David Huff worked . . . as a General Manager –
             Retail, acting as general manager for six retail stores
             located in Harrodsburg, Campbellsville, Danville,
             Stanford, Liberty and Frankfort.

             5. Southern States Cooperative, Inc. has relationships
             with sixty member-owned local cooperatives (“Local
             Cooperatives”), including [Somerset], in which Southern
             States Cooperative, Inc. provides services and supplies to
             the Local Cooperatives.

             6. At the time of the subject incident, August 4, 2016,
             the relationship between Southern States Cooperative,
             Inc. and [Somerset] was governed by the management
             agreement entered into on May 10, 1948, a true and
             accurate copy of which is attached as Exhibit C. . . .

                                         -5-
                7. Pursuant to Exhibit C, Southern States Cooperative,
                Inc. obtained workers[’] compensation insurance for
                [Somerset] through Southern States Insurance Exchange,
                as it did for each Local Cooperative. A true and accurate
                copy of the declarations pages applicable to the
                workers[’] compensation coverage in place for
                [Somerset] on August 4, 2016 is attached as Exhibit D.

                8. Pursuant to its management agreements with the
                Local Cooperatives (including [Somerset]), Southern
                States Cooperative, Inc., managed the business affairs of
                the Local Cooperatives and provided services and
                supplies to the Local Cooperatives, including
                management supervision, training, assistance with local
                meetings and membership relations, publicity,
                engineering, marketing, the payments of dividends, and
                the procurement of supplies and commodities. Southern
                States Cooperative, Inc. received a fee for these services
                from the Local Cooperatives. Southern States
                Cooperative, Inc. also procured insurance coverage,
                including workers’ compensation coverage, for and on
                behalf of the Local Cooperatives. Moreover, all capital
                for each of the Local Cooperatives is obtained from
                Southern States Cooperatives, Inc. on the basis of an
                open account or negotiable notes.[5]

(ROA at 152-54) (underline original).

                On June 19, 2018, Huff filed a response to Somerset’s motion and

argued that the motion should be treated as one for summary judgment and that

genuine issues of fact existed which precluded summary judgment as a matter of

law. Huff argued that Somerset failed to provide any information or proof as to the



5
    The management agreement, Exhibit “C,” was filed under seal.



                                               -6-
nature of its business, or any proof that Mr. Huff performed any work for

Somerset. Additionally, she noted that the accident did not occur on Somerset’s

premises.

            On July 23, 2018, the trial court nevertheless entered an order

granting Somerset’s motion for summary judgment, stating as follows:

            At the time of the accident, the decedent Mr. Huff was an
            employee of Southern States Cooperative and served as
            general manager for six retail locations of Southern
            States. The accident occurred on the premises of the
            Harrodsburg retail location, which is owned and operated
            by Southern States Cooperative and was one of the stores
            Huff managed.

                   In addition to the thirteen store locations operated
            by Southern States Cooperative, certain store locations are
            operated by member-owned local cooperatives like
            [Somerset]. For stores operated by local cooperatives,
            Southern States Cooperative has management contracts in
            place . . . .

                   In its motion to dismiss, [Somerset] argues that it is
            entitled to workers[’] compensation immunity pursuant to
            KRS 342.690(1). . . .

            . . . General Electric Co. v. Cain, 236 SW3d 579 (Ky.
            2007), . . . holds that, in order for a defendant to quali[f]y
            for workers’ compensation immunity via the up-the-
            ladder defense, same must provide 1) proof that it secured
            workers[’] compensation coverage; and 2) proof that it is
            a contractor as defined in KRS 342.610(2). The Court in
            Cain held that immunity would apply if the work
            performed was “customary, usual, normal, or performed
            repeatedly and which the business or a similar business
            would perform or be expected to perform.”


                                         -7-
               ...

               In the instant action, this [c]ourt finds more than sufficient
               evidence that there was workers[’] compensation
               coverage. In addition to the policy provided by the
               defendants, the record indicates that the decedent’s spouse
               received a proposed settlement of workers[’]
               compensation benefits through Southern States Insurance
               Exchange.[6] With regard to the proof that [Somerset] was
               a contractor of Southern States Cooperative, the
               management agreement and the affidavit of A.
               Clingenpeel clearly shows that [Somerset] meets the
               definition of “contractor” under Kentucky law.

               On July 25, 2018, the Defendants AGCO and Cargill filed a notice

again removing the case to federal court.

               On August 1, 2018, Huff filed a notice of appeal to this Court from

the Mercer Circuit Court’s order of July 23, 2018. On March 21, 2019, Huff filed

a motion to dismiss that appeal.7 By an order entered on May 14, 2019, in Huff v.



6
  Exhibit 4 to Somerset’s memorandum in support of its motion to dismiss/for summary
judgment is a copy of an unexecuted Workers’ Claims Agreement as to Compensation/ Form
110-F which reflects the Defendant/Employer is Southern States Cooperative, the Insurer is
Southern States Insurance Exchange, and that the injury/fatality occurred on August 4, 2016, at
1027 North College Street, Harrodsburg, Kentucky, which is listed as mailing address for the
Defendant/Employer. The description of the occurrence is “Decedent was operating a front-end
loader when it overturned pinning Decedent underneath it.” (ROA at 175).
7
  In her motion to dismiss the earlier appeal to this Court, Huff explains that she filed it out of an
abundance of caution after Defendants Cargill and AGCO again filed a notice removing the case
to federal court. Thus, Huff had no avenue of relief because she was not a party to the federal
court action. On August 13, 2018, this Court entered a show cause order as to why the appeal
should not be dismissed as premature. The matter was subsequently passed to the merits panel.
Then on March 13, 2019, the United States District Court entered an order again remanding the
case to Mercer Circuit Court, which regained jurisdiction over the matter in its entirety. (ROA at
429-31).

                                                 -8-
Southern States Somerset Cooperative, Incorporated, No. 2018-CA-001185, this

Court granted Huff’s motion. (ROA at 411). We dismissed the appeal as

interlocutory because the order granting summary judgment did not contain the

requisite finality language.

                On July 12, 2019, Huff filed a notice of service of discovery requests

to the defendants in Mercer Circuit Court, including interrogatories, requests for

production, and a request for admissions to Somerset.

                On July 15, 2019, Somerset filed a motion pursuant to CR8 54.02

requesting that the circuit court make final and appealable its July 23, 2018, order

dismissing Huff’s claims against it.

                On August 7, 2019, Somerset filed a motion for a protective order

pursuant to CR 26.03 regarding Huff’s discovery requests. Somerset argued that

although the order dismissing the claims against it was not yet final and

appealable, the discovery requests were not proper because Somerset was no

longer a party to whom interrogatories, requests for production, and requests for

admission could be directed.

                On August 9, 2019, Huff filed a response objecting to Somerset’s

motion to make the July 23, 2018, order final and appealable. On August 12, 2019,

Somerset filed a reply.


8
    Kentucky Rules of Civil Procedure.

                                           -9-
            On September 9, 2019, the circuit court entered an order granting

Somerset’s motions as follows in relevant part:

             [T]he [c]ourt having reviewed the written record, heard
             arguments of counsel, and being otherwise sufficiently
             advised;
             IT IS HEREBY ORDERED AND ADJUDGED as
             follows:
             1. The July 23, 2018 [o]rder dismissing the claims
             against [Somerset] is hereby final and appealable, as
             there is no just reason for delay;
             2. [Somerset’s] Motion for Protective Order is hereby
             SUSTAINED.

            On October 8, 2019, Huff filed a notice of appeal to this Court from

the circuit court’s orders of July 23, 2018, and September 9, 2019.

            Huff first argues that the circuit court erred in certifying the order of

July 23, 2018, as final and appealable. CR 54.02(1) provides as follows:

            When more than one claim for relief is presented in an
            action, whether as a claim, counterclaim, cross-claim, or
            third-party claim, or when multiple parties are involved,
            the court may grant a final judgment upon one or more
            but less than all of the claims or parties only upon a
            determination that there is no just reason for delay.
            The judgment shall recite such determination and
            shall recite that the judgment is final. In the absence
            of such recital, any order or other form of decision,
            however designated, which adjudicates less than all the
            claims or the rights and liabilities of less than all the
            parties shall not terminate the action as to any of the
            claims or parties, and the order or other form of decision
            is interlocutory and subject to revision at any time before
            the entry of judgment adjudicating all the claims and the
            rights and liabilities of all the parties.


                                        -10-
(Emphasis added.)

              As Somerset notes, this is not a case where a judgment was made final

as a matter of routine. The issue was addressed in Somerset’s motion, in Huff’s

response, and in Somerset’s reply. The circuit court’s July 23, 2018, order

disposed of all claims Huff asserted against Somerset. The circuit court

determined that there was no just reason for delay. The September 9, 2019, order

contained the requisite recitals and made the July 23, 2018, order final and

appealable pursuant to CR 54.02. We find no abuse of discretion. Christie v. First

Am. Bank, 908 S.W.2d 679, 681 (Ky. App. 1995) (“[W]e see no reason to reverse

such a certification where the trial court has made a ‘determination that there is no

just reason for delay.’ CR 54.02. The trial court has broad discretion in such

matters.”). Thus, we reject Huff’s contention that the circuit court erred in making

the order of July 23, 2018, final and appealable. We affirm with respect to this

issue.

              Huff next argues that reversal and remand are warranted on the

merits.9 She contends that although Somerset nominally filed its motion to dismiss




9
  As Somerset notes at page 7 of its Appellee’s Brief, Huff relies upon deposition testimony
which is not properly in the record on appeal. Somerset explains that the corporate
representative’s deposition was taken by the remaining Defendant AGCO in October 2019, after
Somerset’s dismissal. We agree, and therefore, we have not considered any reference to this
deposition testimony in Huff’s Brief.

                                            -11-
pursuant to CR 12.02, the motion should instead be treated as one for summary

judgment. We agree.

             Because the trial court considered matters outside the
             pleadings, however, we shall review its decision as
             though it were a summary judgment. CR 12.03; Old
             Mason’s Home of Kentucky, Inc. v. Mitchell, [892
             S.W.2d 304 (Ky. App. 1995)]. Because summary
             judgments involve no fact finding, this Court reviews
             them de novo, in the sense that we owe no deference to
             the conclusions of the trial court. As did the trial court,
             we ask whether material facts are in dispute and whether
             the party moving for judgment is clearly entitled thereto
             as a matter of law. Under this state’s rules of practice,
             summary judgments are to be granted cautiously; they
             are appropriate only when it appears impossible for the
             non-movant to prove facts establishing a right to relief or
             release, as the case may be. Steelvest, Inc. v. Scansteel
             Service Center, Inc., [807 S.W.2d 476 (Ky. 1991)].

Blevins v. Moran, 12 S.W.3d 698, 700-01 (Ky. App. 2000).

             In the case before us, the circuit court granted Somerset’s motion to

dismiss after determining that Mr. Huff’s employer had secured the payment of

workers’ compensation benefits – a fact which is not in dispute – and that

Somerset has met the definition of “contractor” under Kentucky law. However, we

are persuaded that the analysis and reasoning of the court misconstrued the law at

this juncture.

             At the time of his death, Mr. Huff was performing work for his

employer, Southern States Cooperative, Inc., on his employer’s premises at its

Harrodsburg location. In fact, nothing in Ms. Clingenpeel’s affidavit or the 1948

                                        -12-
management agreement upon which the circuit court relied suggests that Mr. Huff

ever performed any work for Somerset anywhere – much less on Somerset’s

premises.

             We find the reasoning in McMillen v. Ford Motor Company, No.

3:07-CV-309-S, 2009 WL 5169871, at *1 (W.D. Ky. Dec. 20, 2009), applicable

and instructive. The facts are as follows:

             Ford Motor Company operates a facility called the
             Kentucky Truck Plant (KTP). For the past decade, it has
             been party to a “construction commodity management”
             (CCM) contract with Abel Construction Company.
             Under this arrangement, Abel provides construction and
             maintenance work at the KTP on a non-bid basis for
             projects worth less than $1 million. Pursuant to this
             agreement, Abel has designated Comstock as an “alliant
             partner”–one of two electrical subcontractors hired to
             perform work at the KTP under the CCM contract.
             Comstock and Abel each maintain a permanent
             construction trailer on KTP premises. Comstock
             employed McMillen as an electrician; at the relevant
             times his job title was Superintendent. He maintained an
             office in the Comstock trailer at the KTP and did
             virtually all of his work for Comstock at the Ford site.

Id. at *1.

             McMillen was on Ford’s KTP premises reviewing a new project.

After meeting with Abel Construction’s vice-president to discuss the project,

McMillen stayed to take notes to prepare a price proposal. When McMillen was

finished, a co-worker offered him a ride out of the plant on a motorized cart.

McMillen was injured when he was a struck on the head by a high-speed roll-up

                                        -13-
door. McMillen sued Ford for negligence in maintaining the door and its safety

features. He had already received Kentucky workers’ compensation benefits from

the workers’ compensation carrier for his employer, Comstock. The federal

District Court discussed the applicable Kentucky law with respect to Ford in some

detail:

                   The exclusiveness provision, KRS 342.690(1),
            provides: “If an employer secures payment of
            compensation as required by this chapter, the liability of
            such employer under this chapter shall be exclusive and
            in place of all other liability of such employer to the
            employee . . . .” Because McMillen has undisputedly
            received workers’ compensation benefits through
            Comstock’s insurance policy, this statute would bar him
            from recovery in tort if Ford is considered his
            “employer.”

                   As to this question, KRS 342.690(1) goes on to say
            that “the term ‘employer’ shall include a ‘contractor’
            covered by subsection (2) of KRS 342.610, whether or
            not the subcontractor has in fact[ ] secured the payment
            of compensation.” In turn, KRS 342.610(2) defines a
            contractor as a “person who contracts with another . . .
            [t]o have work performed of a kind which is a regular or
            recurrent part of the work of the trade, business,
            occupation, or profession of such person.”

                   The courts have read these sections together as
            forming the basis for the “up the ladder” defense: “an
            entity ‘up the ladder’ from the injured employee and who
            meets all the qualifications of a ‘contractor’ under KRS
            342.610(2) is entitled to the immunity provided by KRS
            342.690.” Davis v. Ford Motor Co., 244 F. Supp. 2d
            784, 786 (W.D. Ky. 2003) (citing Goldsmith v. Allied
            Bldg. Components, Inc., 833 S.W.2d 378, 381
            (Ky.1992)). But a contractor may only assert this

                                       -14-
             defense if it was potentially liable under the workers’
             compensation scheme; without such potential liability,
             there is no sense in extending “up the ladder” protection.
             See KRS 342.690(1); KRS 342.610(2). The question,
             then, is whether McMillen qualified as a statutory
             employee of Ford at the time of his injury.

Id. at *4.

             The court explained that McMillen was employed by Comstock as an

electrician and superintendent. Comstock was contracted by Abel, which had been

hired by Ford under a management contract to provide certain services on a non-

bid basis. McMillen spent more than 99% of his time with Comstock at Ford’s

KTP and had an office in a trailer on Ford’s premises. As an electrician for

Comstock, McMillen worked almost exclusively on Ford projects.

             However, at the time of the accident, it appears that
             McMillen had been working for Comstock itself, and not
             for Ford. Before getting into Reed’s golf cart and driving
             out the door, he had been evaluating a proposed worksite
             in preparation for writing up a bid. Before Comstock
             undertook any work on the project, it was required to
             submit the bid to Abel, which then used it to craft its own
             proposal to Ford. Ford then had the option to accept or
             reject the quoted terms.

             ...

                    While McMillen acted for workers’ compensation
             purposes as a Ford employee during much of his time
             with Comstock, he was not doing so at the time of his
             injury. The critical issue is which of these roles matters
             to this litigation. Is it more important that he was
             frequently a Ford “employee,” or that he was not acting
             as one at the time in question?

                                        -15-
              . . . Ford did contract with Comstock to have work
              performed, but McMillen’s injury occurred while he was
              performing work for Comstock itself, and not (at least,
              not directly) for Ford. The language of KRS 342.610
              does not specify how to address this situation.

Id. at *5. The District Court explained that it took some guidance from Davis,

supra,10 and concluded that:

              It matters, that is, exactly what an employee is doing at
              the relevant time. What is important is whether the
              plaintiff can rightly be considered an “employee” of the
              defendant at the time he is injured. If so, the plaintiff can
              recover workers’ compensation benefits without proof of
              fault, and the defendant is protected from suit. If not, the
              defendant is vulnerable in tort.

              ...

               [W]e think Kentucky law limits the up-the-ladder
              defense to injuries sustained during work performed in
              the service of the entity seeking to assert the defense.
              No-fault workers’ compensation benefits are available
              only for a “work-related traumatic event or series of
              traumatic events.” KRS 342.[0]011(1) (emphasis added).
              Courts have interpreted “work-related” narrowly to mean

10
   Davis worked for the Budd Company, which pressed roof panels for Ford trucks in
accordance with Ford’s specification. Ford supplied the shipping racks to transport the
completed panels. Davis was injured while closing a shipping rack which had jammed. After
receiving workers’ compensation benefits from Budd, Davis filed a negligence action against
Ford. Ford moved for summary judgment, asserting that it was an up-the-ladder contractor under
KRS 342.610. The Court concluded that it was not, noting that the injury happened at Budd, not
at Ford, in connection with the manufacture of goods, not the rendition of services. “Naturally,
different scenarios could produce different results.” Davis, 244 F. Supp. 2d at 790.




                                             -16-
             “arising out of and in the course of employment.”
             Seventh St. Rd. Tobacco Warehouse v. Stillwell, 550
             S.W.2d 469, 470 (Ky. 1976). “The rule is that
             compensation is not recoverable for injuries sustained by
             reason of a cause independent of and unconnected with
             the work of employment because such injuries are not
             brought about by conduct growing out of and incident to
             the employment.” Chesser v. Louisville Country Club,
             Inc., 313 S.W.2d 410, 411 (Ky. 1958) (citing Hayes
             Freight Lines, Inc., v. Burns, 290 S.W.2d 836 (Ky.
             1956)). McMillen's injuries were not related (except
             very tenuously through the bidding process) to any work
             done for Ford, and Ford consequently was not
             responsible for his statutory benefits. Instead, he
             recovered those benefits from Comstock, the company
             that actually employed him at the time of his injury. But
             because the plaintiff’s injuries do not qualify for no-fault
             benefits from Ford, Ford also does not qualify to assert
             that it is immune from suit.

Id. at *6-7. (Emphases added.)

            For the same reasons, we conclude that in the case before us, the

Mercer Circuit Court erred in granting Somerset’s motion for summary judgment

on grounds of immunity under KRS Chapter 342. Mr. Huff was not performing

any work for Somerset at the time of his death; rather, he was working for his

“own and only” employer Southern States Cooperative, Inc., on his employer’s

premises in Harrodsburg. Thus, we conclude that Somerset does not qualify to

assert that it is immune from suit, and we reverse the circuit court’s order granting

summary judgment.




                                         -17-
             Huff also seeks reversal of the circuit court’s September 9, 2019,

protective order. Somerset responds that the issue was not preserved because Huff

did not raise it in her prehearing statement. We agree. The issue is not properly

before us. Sallee v. Sallee, 142 S.W.3d 697, 698 (Ky. App. 2004) (“Since that

issue was not raised either in the prehearing statement or by timely motion seeking

permission to submit the issue for ‘good cause shown,’ CR 76.03(8), this matter is

not properly before this court for review.”).

             Accordingly, we AFFIRM the decision of the trial court in its order of

September 9, 2019, electing to certify the order of July 23, 2018, as final and

appealable. However, we REVERSE the order of the Mercer Circuit Court

granting summary judgment in favor of Somerset and REMAND for further

proceedings consistent with this Opinion.



             ALL CONCUR.



BRIEFS FOR APPELLANTS:                      BRIEF FOR APPELLEE:

William D. Nefzger                          Kevin W. Weaver
Louisville, Kentucky                        Ernest H. Jones, II
                                            Jamie Wilhite Dittert
                                            Lexington, Kentucky




                                         -18-